Citation Nr: 1237222	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  09-27 559	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Pension Management 
Center in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment of VA pension benefits in the amount of $53,000 was properly calculated and whether the declared debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals  (Board) from a July 2008 decision by the Pension Management Center to terminate the Veteran's VA pension benefits effective in May 2003.  In February 2012, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement from the Veteran, received in June 2012, he requested that he be afforded a personal hearing before a Veterans Law Judge from the Board.  He stated that his funds and transportation options were very limited, and that he was concerned about the hearing location.  In a statement from the Veteran's representative, dated in October 2012, the representative noted that the Veteran had requested a hearing.  The representative requested that the case be remanded to afford the Veteran a hearing, that the Veteran be provided with a list of hearing locations, to include Huntington, West Virginia, Cincinnati, Ohio, and Louisville, Kentucky, and that he be requested to specify his desired hearing location.  Finally, the representative requested that VA clarify whether the Veteran desired a videoconference hearing, or an in-person hearing.  

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must be scheduled for the next available hearing at an RO before a VLJ from the Board, or videoconference hearing, as appropriate, in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011). 


Accordingly, the case is REMANDED for the following action:

Request the Veteran to clarify whether he desires a videoconference hearing, or an in-person hearing.  Provide the Veteran with a list of locations near his residence at which he may attend a hearing, to include VA regional offices in Huntington, West Virginia, Cincinnati, Ohio, and Louisville, Kentucky, and request that he specify his desired hearing location.  Thereafter, schedule the Veteran for a hearing before a member of the Board, in accordance with 38 C.F.R. § 20.704, in the order that the request was received.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


